Citation Nr: 0725405	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  03-07 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1998 to October 2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In February 2005, the veteran appeared at the RO and 
testified at a hearing before the undersigned Veterans Law 
Judge, who has been designated to make the final disposition 
of this proceeding for VA.  A transcript of that hearing is 
associated with the claims file.   

In May 2005, the Board remanded the case to the RO for 
additional development.  Since that time, the veteran's claim 
of service connection for tinnitus, which was also on appeal, 
was granted in a March 2007 rating decision.  Thus, the 
hearing loss issue is the sole remaining issue on appeal.  


FINDING OF FACT

There is no competent medical evidence of a bilateral hearing 
loss disability for VA purposes.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2006).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in June 2005 and September 2006.  The notice included 
the type of evidence needed to substantiate the claim of 
service connection, namely, evidence of an injury or disease 
or event, causing an injury or disease, during service; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  



The veteran was informed that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  He was asked to 
submit evidence in his possession that pertained to the 
claim.  The notice included the degree of disability 
assignable and effective date of the claim. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

As for the degree of disability assignable and effective date 
of the claim, the RO provided post-adjudication VCAA notice.  
As notice came after the initial adjudication of the claim, 
the timing of the notice did not comply with the requirement 
that the notice must precede the adjudication.  As the claim 
of service connection for bilateral hearing loss is denied, 
no disability rating or effective date can be awarded as a 
matter of law and therefore there is no possibility of any 
prejudice to the veteran with respect to the timing error. 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Further, to the extent that the VCAA notice letters of June 
2005 and September 2006 were also provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  That is, he had the opportunity to submit 
additional argument and evidence and to address the claim at 
a hearing in February 2005.  The claim was then readjudicated 
following substantial content-complying notice as evidenced 
by the supplemental statement of the case in April 2007.  

And in response to the supplemental statement of the case, 
the veteran indicated in May 2007 that he had no other 
information or evidence to submit relative to his claim, and 
that he desired his case to be returned to the Board for 
appellate consideration.  As the timing error did not affect 
the essential fairness of the adjudication of the claim, the 
presumption of prejudicial error as to the timing error in 
the VCAA notice is rebutted.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded the 
opportunity to testify at a personal hearing before the 
undersigned Veterans Law Judge in February 2005.  The RO has 
obtained the veteran's service medical records.  The veteran 
himself has submitted a private audiogram report and a 
statement from a friend in support of his claim.  He has not 
identified any additional records, such as VA outpatient 
records or private medical records, for the RO to obtain on 
his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded VA examinations in May 2003 and 
October 2006, specifically to evaluate the nature and 
etiology of any hearing loss under VA standards.

As there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the veteran is required to comply with the duty to assist. 




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including sensorineural hearing loss, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

Analysis

The veteran claims that exposure to excessive levels of noise 
during service in the Army in a mechanized infantry unit 
resulted in bilateral hearing loss.  He has described 
acoustic trauma from rifle and machine gun fire and 
explosives such as grenades and anti-armor rockets, and 
stated that for some of his field exercises he was not 
provided hearing protection.  He indicated that when he 
experienced hearing loss during service he never sought 
medical attention.  



One of the requirements for service connection is that the 
claimed disability currently exists.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  A diagnosis of a condition must be made by 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The veteran served on active duty from July 1998 to October 
2000.  On entrance examination, the results of audiometric 
testing in pure tone thresholds, in decibels at 500, 1000, 
2000, 3000, and 4000 Hertz were 0, 0, 10, 10, and 5, 
respectively, in the right ear; and 10, 5, 10, 5, and 5, 
respectively, in the left ear.  An audiogram report dated in 
November 1998 indicates that the veteran was routinely 
exposed to hazardous noise; the results of audiometric 
testing in pure tone thresholds, in decibels at 500, 1000, 
2000, 3000, and 4000 Hertz were 10, 10, 15, 20, and 10, 
respectively, in the right ear; and 20, 10, 10, 10, and 5, 
respectively, in the left ear.  An audiogram in July 2000 for 
separation purposes revealed pure tone thresholds, in 
decibels, at 500, 1000, 2000, 3000, and 4000 Hertz of 15, 5, 
10, 10, and 5, respectively, in the right ear; and 10, 0, 10, 
5, and 0, respectively, in the left ear.  

On the basis of the audiograms during service, hearing loss 
disability under the standards of 38 C.F.R. § 3.385 was not 
present during service.  

After service, the veteran underwent a VA audiological 
examination in May 2003.  The audiogram findings in pure tone 
thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 
Hertz were 15, 15, 25, 15, and 20, respectively, in the right 
ear; and 20, 15, 25, 20, and 20, respectively, in the left 
ear.  Speech recognition scores were 100 percent in each ear.  
The diagnosis was normal hearing sensitivity for both ears.  

The veteran submitted a private audiogram report, dated in 
February 2004.  He indicated at his February 2005 personal 
hearing that he had undergone a hearing screening at an 
interview where he was informed that the results were unusual 
for someone his age.  The audiogram findings in pure tone 
thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 
Hertz were 30, 25, 30, 30, and 30, respectively, in the right 
ear; and 30, 25, 25, 30, and 30, respectively, in the left 
ear.  Speech recognition scores were not indicated, nor was a 
diagnosis provided in the report.  

The veteran underwent another VA audiological examination in 
October 2006.  The audiogram findings in pure tone 
thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 
Hertz were 20, 15, 25, 20, and 20, respectively, in the right 
ear; and 20, 20, 25, 15, and 20, respectively, in the left 
ear.  Speech recognition scores were 100 percent in each ear.  
The diagnosis was normal hearing bilaterally.    

As the record now stands, there is no satisfactory proof that 
the veteran has a current diagnosis of bilateral hearing 
loss.  While a private audiogram report in February 2004 
indicated that the veteran met the regulatory threshold for 
impaired hearing for VA purposes, the clinical findings on VA 
examination both prior to and following the private audiogram 
do not show impaired hearing that meets the VA standard of 
hearing disability under 38 C.F.R. § 3.385, that is, an 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz of 40 decibels or greater; or 
auditory thresholds for at least three of the tested 
frequencies of 26 decibels or greater; or speech recognition 
scores using the Maryland CNC Test of less than 94 percent.  
The Board accords greater weight to the VA findings, 
particularly as they were obtained through comprehensive 
evaluations that also included testing for speech 
recognition.  Moreover, unlike the private audiogram for 
which little or no information is given regarding the testing 
environment and audiologist, the VA audiologic evaluations 
were made in accordance with 38 C.F.R. § 4.85(a), which 
requires that an examination for hearing impairment for VA 
purposes must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.   

Thus, in the absence of proof of present hearing loss 
disability under 38 C.F.R. § 3.385, there is no valid claim 
of service connection.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992). 

Regarding the veteran's statements and testimony relating 
that he currently has bilateral hearing loss and that his 
hearing loss is related to in-service acoustic trauma, he is 
competent to describe such symptoms as difficulty in hearing, 
but he is not competent to diagnosis hearing impairment under 
VA standards or relate any hearing loss back to service.  

Once the veteran goes beyond the description of the symptoms 
or features of hearing loss to expressing an opinion that 
involves a question of medical diagnosis or causation, 
competent medical evidence is required to substantiate the 
hearing loss claim.  This is so because the question of 
medical diagnosis or causation of hearing loss involves 
medical knowledge of accepted medical principles pertaining 
to the history, manifestation, clinical course, and character 
of hearing loss, which is beyond the competency of a 
layperson because such is not capable of lay observation.  
For these reasons, the Board rejects the veteran's statements 
and testimony as competent evidence sufficient to establish a 
diagnosis of bilateral hearing loss for VA purposes.  
Jandreau v. Nicholson, No. 07-7092, 2007 WL 1892301 (Fed. 
Cir. July 3, 2007).  

As the veteran is a layperson and not competent to offer an 
opinion on a question involving medical diagnosis of hearing 
loss for VA purposes, his statements and testimony do not 
constitute favorable evidence to substantiate the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

As the Board may consider only independent medical evidence 
to support its finding as to a current diagnosis and as the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


